Case: 20-60761     Document: 00516331665         Page: 1     Date Filed: 05/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  May 24, 2022
                                  No. 20-60761
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   Artemio Cota-Quintana,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 494 137


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Artemio Cota-Quintana, a native and citizen of Mexico, petitions for
   review of the decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from the denial of his application for cancellation of removal. He
   contends that a proper hardship analysis was not conducted in his case


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60761      Document: 00516331665          Page: 2   Date Filed: 05/24/2022




                                    No. 20-60761


   because he testified that his children would relocate with him to Mexico and
   the hardship analysis was based on the finding that his children would not
   relocate to Mexico. Cota-Quintana challenges the hardship determination,
   arguing that his children’s academic excellence coupled with their inability
   to read and write the Spanish language compels a finding of exceptional and
   extremely unusual hardship. While he also argues that an incorrect legal
   standard was applied and that the BIA abused its discretion by failing to treat
   similarly situated individuals similarly, these arguments were not presented
   to the BIA and are therefore unexhausted. See Martinez-Guevara v. Garland,
   27 F.4th 353, 360 (5th Cir. 2022).
          We review the BIA’s decision and consider the immigration judge’s
   (IJ) decision only to the extent it influenced the BIA. Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Guerrero Trejo v.
   Garland, 3 F.4th 760, 774 (5th Cir. 2021). Cancellation of removal is available
   to applicants who have been continuously present in the United States for 10
   or more years prior to filing an application, who can establish good moral
   character during that time, who have no disqualifying convictions, and whose
   spouse, children, or parent would suffer exceptional and extremely unusual
   hardship if the applicant were removed. 8 U.S.C. § 1229b(b)(1).
          The hardship determination was not based on a finding that Cota-
   Quintana’s children would not relocate to Mexico. Instead, the BIA and the
   IJ found that Cota-Quintana’s children would experience family separation
   and loss of economic support regardless of whether they relocated to Mexico
   but that hardship his children would experience did not rise to the level of
   exceptional and extremely unusual. While Cota-Quintana testified that his
   children would need to start a new life and that they do not write or read
   Spanish, these consequences are not “‘substantially beyond the ordinary
   hardship that would be expected when a close family member leaves this



                                         2
Case: 20-60761     Document: 00516331665          Page: 3   Date Filed: 05/24/2022




                                   No. 20-60761


   country.’” Guerrero Trejo, 3 F.4th at 775 (quoting In re Monreal-Aguinaga,
   23 I. & N. Dec. 56, 62 (BIA 2001). Because there is nothing in the record
   compelling a finding that his children would suffer exceptional and extremely
   unusual hardship, substantial evidence supports the determination that Cota-
   Quintana was ineligible for cancellation of removal. See Guerrero Trejo, 3
   F.4th at 775.
          Accordingly, the petition for review is DISMISSED in part and
   DENIED in part. The Government’s motion to dismiss is also DENIED.




                                         3